Citation Nr: 1812360	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-17 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1972 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

The evidence is in equipoise as to whether the Veteran's obstructive sleep apnea had its onset during active duty service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).
The Veteran asserts that his obstructive sleep apnea (OSA) had its onset during active military service and has continued since service.  It is undisputed that the Veteran has a current diagnosis of OSA, diagnosed in July 2011.  

Although the Veteran's service treatment records do not document the complaints, treatment, or diagnosis of  sleep apnea, the Veteran has submitted lay statements from his wife and a fellow service member attesting to their own observations of the Veteran's snoring, stopped breathing, and interrupted sleep since the Veteran's time in service.  The Veteran, his wife, and his fellow service member are certainly competent to attest to what they observe, and the Board finds no reason to call their credibility into question.  

There are competing medical opinions of record addressing whether it is at least as likely as not that the Veteran's current sleep apnea disability was incurred in service.  

In favor of his claim, the Veteran has submitted two opinions from his treating physician, Dr. M.K.E., who has indicated that he has practiced sleep medicine for over 30 years, and is a recognized expert on sleep apnea, authoring over 200 publications and lecturing on the topic throughout the world.  In a May 3, 2013 letter, Dr. M.K.E. indicated that in caring for the Veteran since his diagnosis in July 2011, he suspected very strongly that the Veteran's sleep apnea was present during his military service, and that it should be considered to have been present at that time.  

In a subsequent letter dated in June 2013, Dr. M.K.E. added, "I can state with absolute assurance that I believe that his [the Veteran's] apnea was indeed present while he was on active duty."  By way of rationale, Dr. M.K.E indicated that the Veteran's OSA was extremely severe when it was diagnosed in 2011 despite the fact that his body mass index left him in only a moderately overweight range.  Dr. M.K.E also noted that the Veteran's upper airway was extremely compromised when he was seen in initial evaluation in July 2011 and "it was obvious that the severity of his apnea was not related to obesity" and that the same physiognomy would have been present during his years of service that was present when he was initially seen in consultation.

Dr. M.K.E. further noted that the Veteran had a history of nasal polyps and allergic rhinitis (both service-connected), which were noted to have been present while he was in service and would have been contributory factors to his OSA.  Dr. M.K.E. additionally concluded that the Veteran's history of hypertension, which had been present for at least 10 years prior to his initial consultation in 2011, would also have been exacerbated if not primarily caused by his sleep apnea. 

Dr. M.K.E. explained that in making his determination he took into consideration the lay statements of the Veteran's wife and shipmate, which the Board has deemed both competent and credible.  

Against the Veteran's claim is the medical opinion of a March 2014 VA examiner, who reviewed the record and determined that it was less as likely as not that the Veteran's sleep apnea began during military service.  By way of rationale, the examiner noted that at separation from service the Veteran weighed 175 pounds, and at the time of the diagnosis, 18 years after military service, the Veteran weighed 195 pounds; "[h]ence, the 20 pound weight gain over the years might have more to contribute or cause his Obstructive Sleep Apnea than anything else or other factors."  The examiner called into question the reliability of the Veteran's wife's, and shipmate's observations, but did not provide any explanation as to why.  

Based on the foregoing, the Board finds that, at the very least, there is an approximate balance of positive and negative evidence on the key question at issue in this case-namely, whether it is at least as likely as not that the Veteran's sleep apnea was incurred during his period of active duty service.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  Given the law and the lay and medical evidence of record, the Board is compelled to grant the Veteran the benefit of the doubt and allow service connection for OSA.  See 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49.  


ORDER

Entitlement to service connection for obstructive sleep apnea (OSA) is granted. 




____________________________________________
V.  CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


